Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Allowable Subject Matter
1. 	Claims 1 and 4 are allowed.
2. 	The following is a statement of reasons for the indication of allowable subject matter:  
 The instant invention is related to a wireless communication method and a terminal device, and the terminal device may determine an RLC entity for split transmission in a case that duplication transmission of a first bearer is deactivated.
Prior arts were found for the independent claims as follows:
FANGYING XIAO et al. (US 2021/0144583 A1)
Joachim Loehr et al. (US 2018/0352556 A1)
XIAO discloses method for transmitting data in a packet duplication deactivated state.
 	Loehr discloses methods, and systems for determining data available for transmission using different cell groups.
	Applicant uniquely claimed the below distinct features in independent claims 1 and 4 of the instant invention, which are not found in the prior arts, either singularly or in combination:
	Claim 1:
 	A wireless communication method, comprising: 

 	determining, by the terminal device, cell groups corresponding to the primary RLC entity and the secondary RLC entity among at least three RLC entities according to the indication information; 
 	in a case that duplication transmission of the first bearer is deactivated, determining, by the terminal device, to use the primary RLC entity and the secondary RLC entity to transmit a Packet Data Convergence Protocol (PDCP) Protocol Data Units (PDU) through split transmission according to the cell groups.  
 	Claim 4:
 	A terminal device, comprising a processor and a transceiver, wherein the processor is configured to: 
 	receive indication information of a network device for a first bearer, wherein the indication information indicates a secondary Radio Link Control (RLC) entity, which corresponds to a cell group different from a cell group corresponding to a primary RLC entity in at least two cell groups configured for the first bearer; 
 	determine cell groups corresponding to the primary RLC entity and the secondary RLC entity among at least three RLC entities according to the indication information; and 
 	in a case that duplication transmission of the first bearer is deactivated, determine to use the primary RLC entity and the secondary RLC entity to transmit a Packet Data Convergence 	 
	
These features, as well as the combination of all the limitations within the independent claims, are not found or suggested in the prior art.
The dependent claims further limit the independent claims and are considered allowable on the same basis as the independent claims as well as for the further limitations set forth.    
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILL LIN whose telephone number is (571)272-8749.  The examiner can normally be reached on Monday - Friday - 8:00 am - 5:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Jiang can be reached on (571)270-7191.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 


/WILL W LIN/Primary Examiner, Art Unit 2412